Citation Nr: 1519668	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent prior to April 10, 2012, for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), and a disability evaluation in excess of 30 percent beginning from April 10, 2012.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the disability and assigned an initial 10 percent disability evaluation effective from June 28, 2011.  In a November 2013 rating decision, the RO increased the disability evaluation from 10 percent to 30 percent effective from April 10, 2012.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the issue now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The Veteran was previously represented by a veterans service organization, Disabled American Veterans (DAV), and this organization has continued to submit argument on his behalf as late as January 2015.  The claims file shows, however, that the Veteran revoked DAV's power of attorney in a May 2013 letter submitted to the RO.  He wrote "I request to remove Disabled American Veterans (DAV) as my representative.  I will be representing myself."  Because he expressly revoked DAV's representation, the Board has not listed that organization as his representative on the cover page of this decision.  


FINDINGS OF FACT

1.  Prior to September 28, 2011, the Veteran is shown to have been involved in a cognitive therapy program at VA, which resulted in a disability picture most consistent with a 10 percent level of disability involving occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress.  

2.  It is factually ascertainable beginning September 28, 2011, that the Veteran's disability worsened to the 30 percent level, including symptoms most consistent with depressed mood, chronic sleep impairment, anxiety, panic attacks weekly or less often, and mild memory loss with a corresponding occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal),


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent prior to September 28, 2011, for PTSD with depressive disorder, NOS, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.15, 4.130 (2014).

2.  The criteria for the assignment of an initial 30 percent disability rating, but not more, for PTSD with depressive disorder, NOS, are met beginning from September 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.15, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in September 2011, which addressed the requirements for granting service connection.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's VA medical records prior to and during the appeal period were obtained.  He was also provided VA medical examinations in October 2011 and October 2013.  Those examinations comprehensively described the severity of his PTSD with depressive disorder, NOS, and otherwise fully inform the Board's determination regarding all complex medical question raised by the appeal.  The record does not indicate that his disability picture has materially worsened since the last examination in October 2013.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, the Board finds the duties to notify and assist have been met, and this appeal can be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a higher initial disability rating for his PTSD with depressive disorder, NOS, with depressive disorder, NOS.  

Currently, his disability has been assigned two staged ratings.  First, starting from June 28, 2011, which is when the current period of appellate review begins (as that date represents the date on which the initial grant of service connection became effective), a 10 percent disability rating has been in effect.  Beginning from April 10, 2012, the next higher disability rating, 30 percent, has been in effect.  

 A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).


After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Evaluations of mental health disorders, including the Veteran's service-connected PTSD with depressive disorder, NOS, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating schedule is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

C. Application of the Rating Schedule

After careful consideration of all assembled evidence in this case, the Board finds that the current 30 percent rating should be assigned from September 28, 2011, instead of April 10, 2012.  No further adjustments to the staged ratings already in effect can be made. 

On this basis, the Board will proceed sequentially by discussing (1) why a disability rating higher than 10 percent is not assignable prior to September 28, 2011; (2) why a 30 percent disability rating is assignable beginning from September 28, 2011; and finally, (3) whey a disability rating of 50 percent or higher cannot be assigned.  

(1) Prior to September 28, 2011

A disability rating higher than 10 percent rating cannot be assigned for the Veteran's disability prior to September 28, 2011, as the evidence does not demonstrate a degree of disability higher than that at the 10 percent level.  

The relevant evidence includes a July 2011 VA primary note documenting that he was having stress related to his wife's illness, but he was "dealing w[ith] this by attending church, visiting w[ith] a friend from [the] military occ[asionally]."  With regard to the cognitive processing therapy (CPT) program, he related that it was "helpful" even though "bringing up past trauma has been difficult for him."  Aside from this, he also complained of having trouble staying asleep at night.  His doctor found him to have "mild" depressive symptoms, but he was "not interested" in taking medication for his symptoms.  

The relevant evidence also demonstrates that he engaged in cognitive processing therapy beginning in June 2011 until September 1, 2011.  At the end of the program, his therapist summarized on September 1, 2011, that the CPT program resulted in the Veteran "fe[eling] more confident in himself in recent weeks, which has improved his sense of his ability to communicate with others, particularly at work."  He had tried to communicate more with his wife, but she was "not receptive."  Moreover, he had "improved sleep quality as a result of" medication.

Although this CPT program started prior to the rating period now on appeal by several months, it is necessary to consider this earlier evidence as it provides an understanding of his disability level starting from June 2011 until September 2011.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  

Looking forward several weeks to September 28, 2011, the Veteran called the VA mental health clinic (MHC) and informed his therapist that "things have been rough" since he stopped his CPT.  The following month, October 2011, the Veteran underwent a VA examination in connection with the instant appeal, and this VA examiner commented that "[i]t appears as if his mental health symptoms have gotten worse since he stopped individual therapy."

This evidence compellingly indicates that the Veteran's disability prior to September 28, 2011, was not greater than that at the 10 percent level.  There is no indication of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), or mild memory loss (such as forgetting names, directions, recent events).  He reported trouble sleeping to his primary care doctor in July 2011, which could indicate a chronic sleep impairment, which is a symptom at the 30 percent disability.  But, the overall evidence during this time period does not suggest a degree of disability consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130; see also Vazquez-Claudio, 713 F.3d at 116-17.  To the contrary, the September 1, 2011 note tends to suggest that the Veteran's functioning at work had even improved somewhat due to an improved ability to communicate.  Thus, the factual record before the Board does not provide the evidentiary foundation necessary to support assignment of the next higher, 30 percent, disability rating.  

Accordingly, a disability rating higher than 10 percent prior to September 28, 2011, cannot be assigned. 

(2) Beginning September 28, 2011

Again, the RO assigned a 30 percent disability rating effective from April 10, 2012, based on its finding that VA Medical Center medical records first demonstrated an increase in severity on that date.  The RO's finding is a binding determination and, as such, it establishes that the Veteran's disability level increased to the 30 percent level beginning from that date.  Murphy v. Shinseki, 26 Vet. App. 510 (2014).  As indicated immediately above, the Board's review of the evidence tends to establish that this higher-level disability picture actually began earlier.  

To reiterate, the Veteran called his VA therapist on September 28, 2011, and complained that things had become "rough" since stopping therapy with her.  This indicates that the worsening occurred during the time period between September 1, 2011, when he ended the CPT program, and September 28, 2011, when he called VA.  

Further indicating an earlier onset of the higher-level disability picture is an October 2011 VA MHC record, which documents his complaints of waking at night with anxiety attacks, being "irritable and cranky, getting depressed, and having anxiety.  It was noted that his depression did not include a history of extended depressed mood.  Subsequent MHC records from October 2011, November 2011, and January 2012, tend to indicate that this disability picture did not improve, except that he started taking medication in October 2011, which he reported in January 2012 as "helpful."  

The Board notes that the specific symptoms documented in the October 2011 VA MHC record are more consistent with a 30 percent disability rating, which includes at this level symptoms of depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment.  See 38 C.F.R. § 4.130.  Thus, it supports an earlier assignment of the 30 percent disability rating.  The intervening MHC record do not reflect any material improvement, which might have otherwise indicated that the deterioration in September 2011 was only a short, temporary flare-up without a corresponding impact on his occupational and social functioning.  See, e.g., Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  

Also significant during this earlier time period, the Veteran underwent a VA examination in October 2011.  The Board will note at the outset that this VA examiner gave conflicting assessments regarding the degree of severity of the Veteran's disability.  Initially, this examiner marked with an "X" the option signifying that, in his opinion, the Veteran's functioning was most consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Board notes that this language is identical to that at a 10 percent disability level.  See 38 C.F.R. § 4.130.  Yet, later in the examination report, this examiner marked that the Veteran's symptomatology involved depressed mood; panic attacks more than once a week; chronic sleep impairment; and mild memory loss, such as forgetting names, directions or recent events.  The Board notes that these specific symptoms are listed as those enumerated at higher disability levels.  

Looking to the rest of the report, the Board must resolve reasonable doubt in the Veteran's favor and find that the disability picture described by the examiner is most indicative of a 30 percent disability level.  In addition to the specific symptoms marked, the examiner concluded that the Veteran had "moderate depressive symptoms and some mild PTSD symptoms."  The examiner also noted that the Veteran's PTSD-specific symptomatology resulted in "clinically significant distress or impairment" lasting "more than 1 month."  

The Board notes that these conclusions would indicate that the Veteran's symptomatology was more than just "mild or transient" as at the 10 percent level.  Therefore, the VA examiner's overall examination report tends to suggest a 30 percent disability level.  In this regard, it is important to stress that the examiner's findings are medical ones, whereas the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than the VA examiner's.  Therefore, the VA examiner's assessment expressly marking a 10 percent disability level is only one piece of evidence to be considered in reaching the ultimate legal determination.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In summary, the Board finds that the currently assigned 30 percent disability is shown to have manifested by September 28, 2011.  

As a final matter, the Board again notes that his telephone call to VA on September 28, 2011, indicates that the onset actually occurred at some point between September 1, and September 28.  An effective earlier than September 28, 2011, cannot be assigned, however, because the exact date of onset cannot be determined without speculation based on this evidence.  Stated differently, the earliest that it can be factually ascertained that he met the criteria for the 30 percent rating is when he called VA on September 28, 2011.  See 38 C.F.R. § 3.400(o); see also 38 C.F.R. § 3.102 (reasonable doubt cannot be resolved on the basis of "pure speculation or remote possibility").  

As such, the Board will grant the appeal by assigning the 30 percent staged disability rating beginning from September 28, 2011.  

(3) Higher Level Symptoms

A disability rating higher than 30 percent cannot be assigned at any point beginning from September 28, 2011.  

In this regard, the Board will take notice of some evidence that shows some symptoms that could suggest a higher disability level.  

For instance, as discussed above, the October 2011 VA examiner documented "[p]anic attacks more than once a week."  This same examiner noted that the Veteran had a restricted range of affect.  The Board notes the next higher disability level, 50 percent, lists "panic attacks more than once a week" and "flattened affect."  The "restricted" affect found by the October 2011 VA examiner is not consistent with "flattened affect."  Moreover, it is important to consider that the VA examination report itself specifically defined "restricted affect" as involving "e.g. unable to have loving feelings."  Elsewhere in this examination report, the VA examiner documented the Veteran's "love" for basketball and listening to music, plus his feelings of being "proud that he has raised [three] responsible children."  Therefore, it not clear to the Board how the VA examiner could have concluded that the Veteran's affect was restricted such that he was "unable to have loving feelings."  Accordingly, this notation cannot provide a foundation for assigning a higher disability rating.  

At the VA MHC in July 2013, the Veteran noted that his medication made him "feel[] that he doesn't care what is going on around him like he used to and this feels strange."  The Board notes that this might indicate a disturbance of motivation and mood, which is listed at the 50 percent disability level.  However, a higher disability level cannot be justified on this basis for two reasons.  

First, the contemporaneous evidence indicates that there was no impact on his employment as a result of this sensation or otherwise on his employment more generally.  Most notably, the Veteran reported several months later, in November 2013, that he was not taking this medication when he went to work.  This would indicate that he was not having "strange" feeling while at work.  An October 2013 VA examiner commented that the Veteran was "employed in a full time position and apparently requires psychoactive medication in order to do so."  Although the October 2013 and November 2013 statements tend to appear incongruent, both of them still indicate that the "strange" feeling cause by his medication, whether he was taking it at work or not, was not impacting his work.  

Second, as a legal matter, the rating schedule for evaluating PTSD with depressive disorder, NOS, does expressly contemplate the positive effects of medication, but not the negative side-effects of medication.  See 38 C.F.R. § 4.130.  Accordingly, this "strange" feeling must be considered an extraschedular symptoms, and it must be further addressed in the extraschedular section of this decision herein below.  

Next, an October 2012 VA MHC record notes the Veteran's complaints of having "spells of feeling like he might explode."  Likewise, on VA examination in October 2013, the examiner identified his PTSD-specific symptoms to include irritability or outbursts of anger.  The Board notes that the 70 percent disability level involves symptoms of "impaired impulse control (such as unprovoked irritability with periods of violence)."  In this regard, the Veteran's complaints of irritability and "feeling like he might explode" do not appear to have resulted in any actual violence.  As such, this evidence does not support assignment of a higher rating.  

Finally, the Board will note that the Veteran suggested to the October 2011 VA examiner that he was having some suicidal ideation.  Specifically, the examiner asked about suicide ideation, and the Veteran answered that he "do[es]n't think [he] would ever do it," but he wondered sometimes if it would be best for his family.  (He made a similar statement prior to the appeal period in May 2011.)  In this regard, "suicide ideation" is a symptom enumerated at the 70 percent level for PTSD.  

In light of these symptoms, the Board must find that the Veteran has manifested some symptoms which could be interpreted as consistent with those enumerated at higher disability levels.  

However, the evidence also includes compelling evidence indicating symptomatology at a lower disability level.  For example, the Veteran informed the October 2011 VA examiner that his job was "stressful [at] times due to interactions w[ith] people."  He did not say that this "stressful" situation at work caused any decreased in work efficiency.  To the contrary, he described himself as a "multi-tasker" at work, which indicates that his functioning at work was quite productive without any decrease in work efficiency notwithstanding the occasional stressful circumstances.  Moreover, he informed the October 2011 VA examiner that he was working two jobs-full time at one job and part time at a second job-without "any problems."  The subsequent evidence, including the October 2013 VA examination, demonstrates that he continued working full-time throughout the appeal period.  

This is substantial evidence tending to establish that his symptoms were "not severe enough [] to interfere with occupational [] functioning," which is a disability picture consistent with the noncompensable (0 percent) level.  38 C.F.R. § 4.130.  Without any evidence of at least "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," the evidence of record does not provide the foundation for assigning a disability rating higher than 30 percent.  

Furthermore, with regards to his social functioning, the Veteran has repeatedly described having supportive relationships with his children and grandchildren.  He has described some difficulties in the relationship with his wife.  However, he has repeatedly attributed this, including during primary care treatment at VA in August 2012, to her ongoing struggles with her medical disabilities.  As such, this relationship impairment cannot be attributed to his PTSD and depression.  See, e.g., Mittleider, 11 Vet. App. at 182.  In fact, the October 2013 VA examiner noted him as being "socially active."  As such, the evidentiary record presents what must be considered a minimum degree of social impairment.  Therefore, this evidence also does not provide the foundation needed to assign a higher disability rating.  

(3) GAF Scores

The Board wishes to take separate notice of the GAF scores assigned during the appeal period in this case.  

First, at the VA MHC in October 2011, a GAF score of 70 was assigned.  A GAF score of 70 was also assigned upon VA examination in October 2011.  A GAF score of 65 was assigned upon VA examination in October 2013.  

All of these GAF scores, which are in the range between 61 and 70, reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In a March 2012 statement, the Veteran argued that he was given the wrong rating because the October 2011 VA examiner assigned a GAF score indicating "mild" symptoms, whereas the 10 percent rating is for "slight"  symptoms.  The Board notes that this appears to be a misreading of the rating schedule, as the 10 percent level is specifically assigned for "mild or transient symptoms."  See 38 C.F.R. § 4.130.  The rating schedule does not refer to "slight" symptoms.  

In either event, the Board agrees that the GAF scores of 70 and 65, respectively, most directly correspond with a 30 percent rating, as the symptoms of "depressed mood" and "mild insomnia" listed in this GAF score range directly correspond with the "depressed mood" and "chronic sleep impairment" listed at the 30 percent level under the rating schedule.  See 38 C.F.R. § 4.130.  Because these GAF scores were assigned during the period when a 30 percent rating is assigned, no further adjustment of staged ratings would be warranted on this basis.  

As a more general matter, however, it must also be reiterated that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  See 79 Fed. Reg. 45093.  Because the American Psychiatric Association has stopped using GAF scores due to their lack of validity, the Board finds that the GAF scores are nondeterminative here, and cannot alone justify the award or denial of a higher rating.

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Here, as a general matter, the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD and depression.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  

Notwithstanding the broad nature of the rating schedule, the Veteran's PTSD and depression have intermittently manifested symptoms that are not expressly enumerated in the rating schedule, as mentioned herein above.  For instance, he complained in July 2013 that his medication made him "feel[] that he doesn't care what is going on around him like he used to and this feels strange."  Later, in November 2013, he added that he did not like to take this medication because it gave him headaches.  

These complaints are not expressly or implicitly contemplated in the Schedule of Ratings for Mental Disorders.  Nonetheless, referral for extraschedular consideration is not warranted on the basis of these symptoms.  They have not corresponded with any hospitalizations.  (No hospitalization due to his psychiatric condition is shown in the record or asserted.)  In addition, the Veteran has also not indicated that these symptoms have interfered with his employment to any degree.  On the one hand, he stated in November 2013 that he could not take the medication when working, which by inference, means that the symptoms associated with the medication would not have be present while working.  On the other hand, the VA examiner indicated in October 2013 that he was able to work full time because of his medication.  Both of these statements indicate that these symptoms were not present at work or otherwise "markedly" interfere with his work.  Again, in the extraschedular context, the question is whether there was an actual interference with employment beyond the average earning impairment contemplated by the rating schedule.  See Thun, 22 Vet. App. at 116.  Here, such an interference is not demonstrated.  

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his PTSD with depressive disorder, NOS.  Referral for extraschedular consideration can be made on the basis of the collective or compounding impact of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Here, the Veteran has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In fact, such a question has not been previously developed or addressed by the AOJ, and the Board finds that the Veteran would be substantially prejudiced should the Board take the matter up in the first instance and preadjudicate this question.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran is free to pursue a claim of entitlement to a higher disability rating on a collective basis if he wishes to do so.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.    

E.  Conclusion

In conclusion, when reconciling the various medical and psychiatric reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 30 percent disability level since September 28, 2011, but not earlier.  Aside from these staged ratings, no higher or earlier increased disability ratings are warranted.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than June 2011, which is the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.


ORDER

An initial disability rating in excess of 10 percent for PTSD with depressive disorder, NOS, prior to September 28, 2011, is denied.

An initial disability rating of 30 percent for PTSD with depressive disorder, NOS, beginning from September 28, 2011, is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


